ACCEPTED
                                                                                           03-15-00339-CV
                                                                                                   7639523
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      11/2/2015 1:30:32 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                               NO. 03-15-00339-CV

                                                                     FILED IN
                      IN THE COURT OF APPEALS    3rd COURT OF APPEALS
                  THIRD JUDICIAL DISTRICT OF TEXAS AUSTIN, TEXAS
                                                 11/2/2015 1:30:32 PM
                           AUSTIN, TEXAS
                                                                 JEFFREY D. KYLE
                                                                      Clerk

                                 BEN MELTON,

                                                               APPELLANT,

                                         v.

 CU MEMEBERS MORTGAGE, A DIVISION OF COLONIAL SAVINGS,
       F.A., FIRST WESTERN TITLE CO., AND BOB MIMS,

                                                               APPELLEES.


                  Appeal from the 340th Judicial District Court
                           Tom Green County, Texas
                        Trial Court Case No. C130102
                        Hon. Jay Weatherby, presiding

   MOTION FOR EXTENSION OF TIME TO FILE APPELLEES BRIEF


TO THE HONORABLE COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Appellees CU

Members Mortgage, a division of Colonial Savings, F.A. (“Colonial”) and First

Western Title Co. (“First Western”) or collectively (“Appellees”), respectfully

move the Court to extend the time for filing Appellees’ Brief by 30 days, such that




MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF                            PAGE 1
the deadline to file same is December 9, 2015.           Appellant Ben Melton is

unopposed the requested extension.

      1.     The clerk’s record was filed on August 10, 2015, and the

supplemental record was filed on August 18, 2015.

      2.     The reporter’s record was filed on July 14, 2015.

      3.     Appellant’s Brief was filed on October 9, 2015.

      2.     Pursuant to Texas Rules of Appellate Procedure 4.1(a) and 38.6(b),

Appellees’ Brief is currently due on November 8, 2015.

      3.     Appellees request a 30-day extension of the time in which to file their

Brief, such that the deadline for filing same would be moved to and including

December 8, 2015.

      4.     In support of the requested extension, Appellees would show that

Mark D. Cronenwett, counsel for Appellees responsible for preparing Appellees’

Brief, has been busy on other cases, which has cut into the briefing period and

impeded Appellees’ ability to prepare its Brief by the deadline.

      5.     No previous extensions of time for filing Appellees’ Brief has been

sought by or granted to Appellees in this appeal. Appellees seek this extension not

for the purpose of delay, but so that justice may be done.




MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF                         PAGE 2
                                      PRAYER

      WHEREFORE, Appellees pray that this Court grant this Motion and extend

the time for filing Appellees’ Brief by 30 days, such that the deadline is reset to

December 8, 2015. Appellees further pray for such other and further relief to

which they may be justly entitled, at law or in equity.

                                               Respectfully submitted,
                                           By: /s/ Mark D. Cronenwett
                                               MARK D. CRONENWETT
                                               Texas Bar No. 00787303
                                               mcronenwett@mwzmlaw.com

                                           MACKIE WOLF ZIENTZ & MANN,
                                           PC
                                           14160 N. Dallas Parkway, Suite 900
                                           Dallas, Texas 75254
                                           (214) 635-2650
                                           (214) 635-2686 (Fax)

                                            ATTORNEYS FOR APPELLEES
                                            CU Members Mortgage, a division of
                                            Colonial Savings, F.A. and First
                                            Western Title Co.



                      CERTIFICATE OF CONFERENCE

      The undersigned certifies that he conferred with counsel for Appellant
regarding the merits of the foregoing Motion and Appellant is not opposed.


                                           /s/ Mark D. Cronenwett
                                           MARK D. CRONENWETT




MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF                        PAGE 3
                         CERTIFICATE OF SERVICE

      I hereby certify that on the 2nd day of November, 2015, a true and correct
copy of the foregoing was served via the state electronic filing service to the
counsel of record listed below:

      James C. Mosser
      Mosser Law PLLC
      2805 Dallas Parkway, Suite 222
      Plano, Texas 75093
      courtdocuments@mosserlaw.com

      Larry W. Bale
      Hay, Wittenburg, Davis, Caldwell & Bale, LLP
      P O Box 271
      San Angelo, Texas 76902-0271
      lwb@hwdcb.com

      Gregory Sherwood
      P O Box 200613
      Austin, Texas 78720-0613
      gsherwood@mail.com



                                           /s/ Mark D. Cronenwett___________
                                           MARK D. CRONENWETT




MOTION FOR EXTENSION OF TIME TO FILE APPELLEES’ BRIEF                      PAGE 4